           Case 1:19-cr-00651-LTS Document 240 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 19-CR-651-LTS

ALIN HANES-CALUGARU,

                 Defendant.

-------------------------------------------------------x

                                                ORDER
                 Mr. Hanes-Calugaru moves for reconsideration of this Court’s order detaining

him pending trial and for release from detention, or in the alternative, an opportunity to be heard

on the motion. (Docket Entry No. 239.) The Government must file its written response to the

foregoing motion by 5 p.m. on April 22, 2020. Any reply must be filed by 5 p.m. on April 23,

2020.

                 Medical and other confidential personal information may be redacted from the

versions filed on ECF of the parties’ submissions. A complete, unredacted courtesy copy of any

redacted filing must be provided to opposing counsel and emailed to Chambers via

SwainNYSDCorresp@nysd.uscourts.gov. The parties must deliver unredacted copies of any

redacted filings to the drop box located in the lobby of the Daniel Patrick Moynihan Courthouse,

with a copy of this Order, as soon as is practicable after the COVID-19 pandemic local travel

restrictions are lifted, and in any event no later than July 17, 2020.

                 A telephonic conference to address Mr. Hanes-Calugaru’s motion will take place

on April 27, 2020, at 11 a.m. To access the call, the parties must dial 888-363-4734, enter the




HANESCALUGARU BAIL RECON SCHD ORD.DOCX                     VERSION APRIL 20, 2020                     1
         Case 1:19-cr-00651-LTS Document 240 Filed 04/20/20 Page 2 of 2



access code 1527005, and the security code 3233. During the call, the parties are directed to

observe the following rules:

           1. Use a landline whenever possible.

           2. Use a handset rather than a speakerphone.

           3. All callers to the line must identify themselves if asked to do so.

           4. Identify yourself each time you speak.

           5. Mute when you are not speaking to eliminate background noise.

           6. Spell proper names.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.


       SO ORDERED.


Dated: New York, New York
       April 20, 2020

                                                               __/s/ Laura Taylor Swain____
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




HANESCALUGARU BAIL RECON SCHD ORD.DOCX             VERSION APRIL 20, 2020                            2
